            Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 1 of 36 Page ID #:9

Electronically FILED by Superior Court of California, County of Los Angeles on 01/29/20yi gliWolyti6rri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk



                                                                                                                                                                          SUM-100
                                                        SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                        (SOLO PARA USO DE LA CORTE)
                                                (CITA CION JUDICIAL)
             NOTICE TO DEFENDANT:
             (AVISO AL DEMANDADO):
             BROAN -NUTONE, LLC and and DOES 1 to 50, inclusive


             YOU ARE BEING SUED BY PLAINTIFF:
             (LO ESTA DEMANDANDO EL DEMANDANTE):
             MAYER BEVERY PARK LIMITED PARTNERSHIP


              NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
              below.
                 You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
              served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
              case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
              Online Self-Help Center (www.courtinfo.cargoviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
              the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
              may be taken without further warning from the court.
                 There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
              referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
              these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
              (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
              costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
              )AVISO! Lo han demandado. Si no responde dentro de 30 dlas, la cone puede decidir en su contra sin escuchar su version. Lea la informacidn a
              continuaciOn.
                 Tiene 30 DIAS DE CALENDARIO despues de que le entreguen este citacion y papeles legates para presenter una respuesta por escrito en esta
              cone y hater qua se entregue una copia al demandante. Una carte o una Hamada telefdnica no lo protegen. Su respuesta por escrito tiene que ester
              en formato legal correcto si desea que procesen su caso en la cone. Es posible que haya un formulario que usted puede user pare su respuesta.
              Puede encontrar estos formularios de la carte y mas informaci6n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
              biblioteca de !eyes de su condado o en la corte que le quede mas cerca. Si no puede pager la cuota de presentacion, pida al secretario de la corte
              que le de un formulario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte /e
              podra guitar su sueldo, dinero y bienes sin rods advertencia.
                Hay otros requisitos legates. Es recomendab/e que !lame a un abogado inmediatamente. Si no conoce a un abogado, puede !lamer a un servicio de
              remisidn a abogados. Si no puede pagan a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
              programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
              (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cones de California, (www.sucorte.ca.gov) o ponidndose en contacto con la corte o el
              colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sabre
              cualquier recuperation de $10,000 6 mas de valor recibida mediante un acuerdo o una ccncesien de arbitraje en un caso de derecho civil. Tiene que
              pager el gravamen de la corte antes de que la corte pueda desechar el caso.
            The name and address of the court is:                                                                         CASE NUMBER:
                                                                                                                          (Warner° del Case):
            (El nombrey direction de la corte es):
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES                                                               21 STCV 0 3 71 0
            Central - Hill Street
            111 North Hill Street, Los Angeles, CA 90012
            The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, Is:
            (El nombre la direction y el nUmero de telefono del abogado del demandante, a del demandante que no time abo
            Jack C. -Nick (Bar # 160196)                                                                                                Fax No.: a6% e4 5 -0564
            PRINDLE, GOETZ, BARNES & REINHOLTZ                                                                                        Phone No.: 562) 436-3946
             10 Golden Shore, Fourth Floor, Long Beach , CA 90802
            3A FE:                                                               Clerk, by
                                                                                                                Sherri R. Carter Executive Officer f Clerk of Court
                                                                                                                                                                          , Deputy
            (Fecha)     01f2912021                                               (Secretario)              C. tkl onfoe                                                    (Adjunto)
            (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
            (Para prueba de entrega de este citation use el formulario Proof of Service of Summons, (POS-010)).
                                              NOTICE TO THE PERSON SERVED: You are served
                                                   1.I-I as an individual defendant.
                                                   2. I       as the person sued under the fictitious name of (specify):



                                                   3.   Ix I on behalf of (specify):      BROAN-NUTONE, LLC

                                                        under: = CCP 416.10 (corporation)                                            CCP 416.60 (minor)
                                                                     CCP 416.20 (defunct corporation)                                CCP 416.70 (conservatee)
                                                              Ix I CCP 416.40 (association or partnership)                 I I       CCP 416.90 (authorized person)

                                                                I
                                                                I other (specify):
                                                                                                            c (1)\
                                                   4. E-1 by personal deliveryon (date).                 Nt
                                                                                                         .-
                                                                                                                                                                             Page 1 of 'I
             Form Adopted for Mandatory Use                                          SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
               Judicial Council of California
               SUM-100 (Rev. July 1, 20051                                                                           LexisNexis® Aubanwied California Judicing=tglipPg:)A°Isv
                        Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 2 of 36 Page ID #:10

Electronically FILED by Superior Court of California, County of Los Angeles on 01/29/2021 01:35 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk
                                                                                      21STCV03710
                                        Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Michael Whitaker




                               PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
                               Jack C. Nick, Esq. (Bar No. 160196)
                               310 Golden Shore, Fourth Floor
                               Long Beach, Califomia90802
                               Telephone: (562) 436-3946
                               Facsimile: (562) 495-0564
                               jnick@prindlelaw.com
                               AIMCO 1001


                               Attorneys for Plaintiff, MAYER BEVERLY PARK LIMITED PARTNERSHIP




                                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                               COUNTY OF LOS ANGELES



                               MAYER BEVERLY PARK LIMITED                                              CASE NO. 21STC"10371 0
                               PARTNERSHIP,
                                                                                                       COMPLAINT FOR DAMAGES
                                                  Plaintiff„
       LAW OFFICES OF




                               v.
                               BROAN-NUTONE, LLC, and DOES 1 to 50,
                               inclusive,

                                                  Defendants.



                                      COMES NOW, Plaintiff, MAYER BEVERLY PARK LIMITED PARTNERSHIP, and for

                               causes of action against defendants and each of them, allege as follows:

                                      1.          Plaintiff, MAYER BEVERLY PARK LIMITED PARTNERSHIP ("Plaintiff') is

                               now, and at all times herein was, a California limited partnership doing business in the State of

                               California. The events giving rise to this complaint occurred in a building at a property owned by

                               Plaintiff located at 8776 Beverly Blvd in Los Angeles, California.

                                      2.          Defendant BROAN-NUTONE LLC "(BROAN") is a Delaware limited liability

                               corporation, qualified to do and doing business in California.

                                      3.          The true names and capacities, where individual, corporate, associate or otherwise, of
                               defendants' designated herein as DOES 1 through 50, inclusive, are unknown to Plaintiff who
                               therefore sues said defendants by such fictitious names. Plaintiff is informed and believes and

                                                                                                COMPLAINT
    JCN/AIMCO/PLEADINGS/COMPLAINT
                 Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 3 of 36 Page ID #:11




                                                             thereon alleges that each of the defendants designated herein as a DOE is, in some manner, legally

                                                             responsible for the events and happenings herein referred to, and when the names and capacities of

                                                             said defendants are ascertained, Plaintiff will seek leave of court to amend this complaint to reflect

                                                             their true and names and capacities.

                                                                    4.      Plaintiff is informed and believes, thereon alleges, that at all times mentioned herein,

                                                             defendants, and each of them, or the agents, employers, and associates of each other, and acting with

                                                             the express and/or implied permission, authority, and knowledge of each other, and at all times

                                                             herein mentioned, were acting within the course and scope of said employment and/or agency, with

                                                             the knowledge and permission of each and all defendants.

                                                                                   ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                 PRINDLE, GOETZ, BA RN ES &REINHO LTZ LL P




                                                                    5.      Plaintiff has owned the subject premises, a multi-family residential apartment
                                                             community, commonly known Broadcast Center, located at 7660 Beverly Blvd in Los Angeles,
 LA WOFFICESOF




                                                             California, at all times referenced in this Complaint. On February 1, 2018, a fire occurred in one of

                                                             the apartments, causing significant property damage for which Plaintiff had to pay for repairs,

                                                             reconstruction, and remodel. Plaintiff also had to pay for relocating residents and crediting rent that

                                                             would have otherwise been owed, and reimburse residents for incidental costs and property damage.

                                                                    6.      The fire was caused by a defective exhaust fan located on the ceiling of the bathroom

                                                             in apartment 203 of the Broadcast Center property, when the fan motor caused an electrical short
                                                             which caused the fire. The fan was manufactured and distributed and placed in the stream of

                                                             commerce by BROAN and Does 1-25.

                                                                    7.      Investigators and consultants have concluded the fire originated in the fan in the

                                                             bathroom of apartment 203 due to defective and negligently manufactured and designed fan, fan

                                                             motor and wiring by Defendants.
                                                                                                      FIRST CAUSE OF ACTION
                                                                                                    (Negligence against all Defendants)

                                                                    11.     Plaintiff incorporates by reference paragraphs 1 through 9, inclusive of the above as

                                                             though fully set forth herein.


                                                                                                                 2
                                                                                                            COMPLAINT
JCWAIMCO/PLEAD1 JCS/COMPLAINT
                  Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 4 of 36 Page ID #:12




                                                                      12.    Defendants, and each of them, owed Plaintiff a duty to exercise reasonable care in

                                                              their design, manufacture and distribution of the fan/product, and to warn Plaintiff and customers of

                                                              any defects and dangers associated with the product. Defendants, and each of them, breached this

                                                              duty in their negligent failure to properly design, manufacture and distribute the product, and failure

                                                              to warn of the defective and dangerous fire potential relating to the produce, which caused the

                                                              subject fire and resulting damage.

                                                                      13.    The damages suffered by Plaintiff at the subject premises were caused, in whole, or

                                                              part by the negligence, or other wrongful conduct of defendants, and each of them.

                                                                      14.    Plaintiff is entitled to recover as damages from defendants, and each of them, the

                                                              amounts paid for property damage repair, restoration and remodel, loss of use, and incidental
                  PRINDLE, GOETZ, BA RNES &REI NH OL TZ LLP




                                                              expenses, as joint and severable economic damages, in the amount of at least $133,470.56.

                                                                                                    SECOND CAUSE OF ACTION
  LAW OFFICESOF




                                                                                                (Product Liability against all Defendants)

                                                                      15.    Plaintiff incorporates by reference paragraphs 1 through 14 inclusive, of the above as

                                                              though fully set forth herein.

                                                                      16.    Prior to February 1, 2018 BROAN and one or more Doe defendants designed,

                                                              manufactured, marketed, distributed, sold and/or placed to the stream of commerce the fan, motor

                                                              and wiring produce that was then installed on the bathroom ceiling of an apartment at the Broadcast
                                                              Center property and caused a fire resulting in damages to Plaintiff.
                                                                      17: The product was defective in its manufacture since it differed from the manufacturer's

                                                              design or specifications or from other typical units of the same product line and/or defective in its

                                                              design since it did not perform as safely as an ordinary consumer would have expected and/or the

                                                              benefits of the design were outweighed by the risks.

                                                                      18.    On February I, 2018, a fire occurred at Plaintiff's property due to the defective and
                                                              unsafe product referenced herein, which caused damages and losses to Plaintiff in an amount no less

                                                              than $133,470.56.
                                                              ///
                                                              ///
                                                                                                                 3
                                                                                                            COMPLAINT
JCN/AIMCO/PLEAD                                               GS/COMPLAINT
                    Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 5 of 36 Page ID #:13




                       1                                          THIRD CAUSE OF ACTION
                       2                                    (Breach of Warranty against all Defendants)

                       3          19.     Plaintiff incorporates by reference paragraphs 1 through 18 inclusive, of the above as

                       4   though fully set forth herein.
                       5          20.     At all relevant times Defendants were in the business of designing, manufacturing
                       6   and selling the product and Defendants held themselves out as having special knowledge and/or skill
                       7   regarding fans and fan motors generally, and the product in particular.

                       8          21.     The product that was sold, resold and / or distributed by Defendants to Plaintiff for

                       9   use in its apartment restrooms, was not of the same quality of similar products, was not fit for the
                      10   ordinary purposes for which goods are used, and/or did not conform to the quality established by
                      11   usage of trade and other dealings with Plaintiff and consumers.

                      12          22.     As a result of the failure of the product to have the expected qualities, Plaintiff was
  LAW OFF ICES OF




                      13   damaged in the amount of not less than $133,470.56.
                      14          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
                      15   follows:

                      16          1.      For consequential and incidental damages Plaintiff paid or suffered as a result of
                      17   damages caused by the subject loss, which includes but is not limited to property damage, repair
                      18   costs and loss of use, in the amount of at least $133,470.56.
                      19          2.      For all costs incurred in investigating and assessing the fire loss and damages
                      20   associated therewith;

                      21          3.      For prejudgment interest at the legal rate;
                      22          4.      For such other relief as the court deems just and proper.
                      23
                           Dated : January 29, 2021                       PRINDLE, GOETZ, BARNES & REINHOLTZ LLP
                      24
                      25
                                                                          By:
                      26                                                       JA
                                                                          Attorn= s fo amtiff, MAYER BEVERLY PARK
                      27                                                  LIMI       ARTNERS HIP
                      28
                                                                                4
                                                                         COMPLAINT
JCNIAIMCO/PLEADIVGSVCOMPLAINT
          Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 6 of 36 Page ID #:14

Electronically FILED by Superior Court of California, County of Los Angeles on 01/29/20Vi gtrOvtigpfiserri R. Carter, Executive Officer/Clerk of Court, by C. Monroe,Deputy Clerk




            SHORT TITLE:   MAYER BEVERLY PARK LIMITED V. BROAN-NUTONE, LLC                                              CASE NUMBER
                                                                                                                                       2 1 S CV 0 3 71 0
                                          CIVIL CASE COVER SHEET ADDENDUM AND
                                                  STATEMENT OF LOCATION
                           (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                           This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



                Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                         Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


                Step 2: In Column 6, check the box for the type of action that best describes the nature of the case.

                Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                              chosen.

                                                      Applicable Reasons for Choosing Court Filing Location (Column C)

          1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.               7. Location where petitioner resides.

          2. Permissive filing in central district.                                                      8. Location wherein defendant/respondent functions wholly.

          3. Location where cause of action arose.                                                       9. Location where one or more of the parties reside.

          4. Mandatory personal injury filing in North District.                                        10. Location of Labor Commissioner Office.
                                                                                                        11. Mandatory filing location (Hub Cases — unlawful detainer, limited
          5. Location where performance required or defendant resides.
                                                                                                        non-collection, limited collection, or personal injury).
          6. Location of property or permanently garaged vehicle.




                                                                                       '
                                                                                                    .        .
                               CivilCaSe-Cover Sheet                                                     Type .efActiert"-
                                                                                                                 :.               ..                 '      'Applicable Reasons
                                                                                                                                                                        ..      -
                                    Category No. -                                              -       (Check only one)_;,   ,                               See
                                                                                                                                                               . . Step''Above
                                                                                                                                                                                  -
                                                                                ;:..                           -    •

                                       Auto (22)               0 A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                        1, 4, 11


                               Uninsured Motorist (46)         0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist                   1, 4, 11


                                                               0    A6070 Asbestos Property Damage                                                           1, 11
                                    Asbestos (04)
                                                               0 A7221 Asbestos - Personal Injury/VVrongful Death                                            1, 11


                                 Product Liability (24)        C    A7260 Product Liability (not asbestos or toxic/environmental)                            1, 4, 11


                                                               CI   A7210 Medical Malpractice - Physicians & Surgeons                                        1, 4, 11
                               Medical Malpractice (45)                                                                                                      1, 4, 11
                                                               0 A7240 Other Professional Health Care Malpractice

                                                               0 A7250 Premises Liability (e.g., slip and fall)                                              1, 4, 11
                                   Other Personal
                                   Injury Property             0 A7230 Intentional Bodily Injury/Property DamageNVrongful Death (e.g.,                       1. 4, 11
                                  Damage Wrongful                      assault, vandalism, etc.)
                                     Death (23)                                                                                                              1, 4, 11
                                                               C    A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                             1, 4, 11
                                                               El   A7220 Other Personal Injury/Property Damage/Wrongful Death




                                                             CIVIL CASE COVER SHEET ADDENDUM                                                             Local Rule 2.3
             LASC CIV 109 Rev. 12/18
                                                                AND STATEMENT OF LOCATION                                                                  Page 1 of 4
             For Mandatory Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 7 of 36 Page ID #:15




SHORT TITLE.                                                                                                CASE NUMBER
                         MAYER BEVERLY PARK LIMITED V. BROAN-NUTONE, LLC



                                       'A                                                        B      .                                        C Applicable
                             Civil Case Cover Sheet                                         Type of Action                                    Reasons - See Step 3
                                   Category No.                                            (Check only one)                                         Above


                               Business Tort (07)         CI A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3


                                Civil Rights (08)         CI A6005 Civil Rights/Discrimination                                                1, 2, 3


                                Defamation (13)            0 A6010 Defamation (slander/libel)                                                 1, 2, 3


                                   Fraud (16)              0 A6013 Fraud (no contract)                                                        1, 2, 3


                                                           0 A6017 Legal Malpractice                                                          1, 2, 3
                          Professional Negligence (25)
                                                           0 A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3


                                   Other (35)              0 A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


                           Wrongful Termination (36)      ' 0 A6037 Wrongful Termination                                                      1, 2, 3
       E
       0                                                   0 A6024 Other Employment Complaint Case                                            1, 2, 3
                             Other Employment (15)
       E                                                   CI A6109 Labor Commissioner Appeals                                                10
    t.0

                                                           0 A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                              25
                                                                    eviction)
                          Breach of Contract/ Warranty                                                                                        2, 5
                                      (06)                 0 A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                (not insurance)                                                                                               1, 2, 5
                                                           0 A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                              1, 2, 5
                                                           0 A6028 Other Breach of ContractNVarranty (not fraud or negligence)

       (-)                                                 0 A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                Collections (09)
     0                                                    0 A6012 Other Promissory Note/Collections Case                                      5, 11
                                                           0   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5, 6, 11
                                                                      Purchased on or after January 1 2014)

                            Insurance Coverage (18)        0 A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8


                                                           0 A6009 Contractual Fraud                                                          1, 2, 3, 5

                              Other Contract (37)          0 A6031 Tortious Interference                                                      1, 2, 3, 5
                                                           0 A6027 Other Contract Dispute(not breach/insuranceffraudfnegligence)              1. 2. 3. 8, 9

                            Eminent Domain/Inverse
                                                           0 A7300 Eminent Domain/Condemnation                Number of parcels               2, 6
                              Condemnation (14)

                             Wrongful Eviction (33)        0 A6023 Wrongful Eviction Case                                                     2, 6
       2
    L1
    Ta                                                     0 A6018 Mortgage Foreclosure                                                       2, 6

                            Other Real Property (26)       0 A6032 Quiet Title                                                                2, 6

                                                           0 A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                          Unlawful Detainer-Commercial                                                                                        6, 11
                                                           0 A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)
                                      (31)
     Unlawful Detainer




                          Unlawful Detainer-Residential                                                                                       6, 11
                                                           0 A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)
                                      (32)
                              Unlawful Detainer-                                                                                              2, 6, 11
                                                           0 A6020FUnlawful Detainer-Post-Foreclosure
                             Post-Foreclosure (34)

                          Unlawful Detainer-Drugs (38)     0 A6022 Unlawful Detainer-Drugs                                                    2. 6, 11



                                                          CIVIL CASE COVER SHEET ADDENDUM                                                   Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                             AND STATEMENT OF LOCATION                                                        Page 2 of 4
 For Mandatory Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 8 of 36 Page ID #:16




SHORT TITLE: MAYER BEVERLY PARK LIMITED V. BROAN-NUTONE, LLC                                                                    CASE NUMBER



                                                         A .                                                     .     B -                             . - C Applicable
                                              'Civil.CaspeoVer Sheet .       '                                   Type of Action                       Reasons -.See Step 3
                                                     Citegery'No:                                               (Check only one)                             Above

                                               Asset Forfeiture (05)             0 A6108 Asset Forfeiture Case.                                       2, 3, 6

                                             Petition re Arbitration (11)        0 A6115 Petition to Compet/ConfirmNacate Arbitration                 2, 5
       Ju dic ial Review




                                                                                 0 A6151 Writ - Administrative Mandamus                               2, 8
                                                Writ of Mandate (02)             0 A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                                 ID A6153 Writ - Other Limited Court Case Review                      2

                                             Other Judicial Review (39)          0 A6150 Other Writ /Judicial Review                                  2, 8

                                           Antitrust/Trade Regulation (03)       0 A6003 Antitrust/Trade Regulation                                   1, 2, 8
       Provisiona lly Complex Litigation




                                              Construction Defect (10)           0 A6007 Construction Defect                                          1, 2, 3

                                             Claims Involving Mass Tort
                                                                                 CI A6006 Claims Involving Mass Tort                                  1, 2, 8
                                                        (40)

                                              Securities Litigation (28)         0 A6035 Securities Litigation Case                                   1, 2, 8

                                                     Toxic Toil
                                                                                 0 A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
                                                 Environmental (30)

                                            Insurance Coverage Claims            0 A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                                              from Complex Case (41)

                                                                                 0 A6141 Sister State Judgment                                        2, 5, 11
                                                                                 0 A6160 Abstract of Judgment                                         2, 6
   Enforcement




                                      E.            Enforcement                  0 A6107 Confession of Judgment (non-domestic relations)              2, 9
                                                  of Judgment (20)               0 A6140 Administrative Agency Award (not unpaid taxes)               2, 8

                                 0                                               0 A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                                 0 A6112 Other Enforcement of Judgment Case                           2, 8, 9

                                                     RICO (27)                   0 A6033 Racketeering (RICO) Case                                     1, 2, 8
     Complaints
  Miscellaneous




                                                                                 0 A6030 Declaratory Relief Only                                      1, 2, 8

                                                  Other Complaints               O A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
 Civil




                                             (Not Specified Above) (42)          0 A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                                 0 A6000 Other Civil Complaint (non-tort/non-complex)                 1. 2, 8

                                              Partnership Corporation                                                                                 2, 8
                                                                                 0 A6113 Partnership and Corporate Governance Case
                                                 Governance (21)

                                                                                 0 A6121 Civil Harassment With Damages                                2, 3, 9
  Miscellaneous
  Civil Petitions




                                                                                 0 A6123 Workplace Harassment With Damages                            2, 3, 9
                                                                                 0 A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                                                Other Petitions (Not
                                               Specified Above) (43)             0 A6190 Election Contest                                             2
                                                                                 0 A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                                 CI A6170 Petition for Relief from Late Claim Law                     2, 3, 8
                                                                                 0 A610D Other Civil Petition                                         2, 9




                                                                             CIVIL CASE COVER SHEET ADDENDUM                                        Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                                AND STATEMENT OF LOCATION                                             Page 3 of 4
 For Mandatory Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 9 of 36 Page ID #:17




 SHORT TITLE:   MAYER BEVERLY PARK LIMITED V. BROAN-NUTONE, LLC                          CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                     ADDRESS:
   REASON:                                                                      7660 Beverly Boulevard, Los Angeles, CA 90036
       1. u 2.     3. C14.   5.   6.   7.   8. ti:1 9. 1 10.



   CITY:                                    STATE:       ZIP CODE:




Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                         District of
           the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: January 29, 2021
                                                                                     (SIG • URE'O- ATTORNEY/FI LI NG PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                            CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
  LASC CIV 109 Rev. 12118
                                               AND STATEMENT OF LOCATION                                                   Page 4 of 4
  For Mandatory Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 10 of 36 Page ID #:18



                                                                                               Reserved far Clerk's File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                    FILED
 Spring Street Courthouse                                                                        atior COLIT1 of California
                                                                                                 'xi* ol Los Ana lea
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                    0112912021
                   NOTICE OF CASE ASSIGNMENT                                          Ewa R. Chlite.€3i,:::-J.,'2. Ole& Mat tif Cow
                                                                                                        C. ri.'111:43            may.
                          UNLIMITED CIVIL CASE

                                                                                CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV03710


                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                      DEPT             ROOM
   1 Michael E. Whitaker                    32




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/01/2021                                                        By C. Monroe                                        , Deputy Clerk
                 (Date)

LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 11 of 36 Page ID #:19



                                  INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

"Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 12 of 36 Page ID #:20



                                                                    FILED                2020 -SJ- 002 - 00
                                                         Superior Court of California
                                                           County of Los Angeles

                                                                   FEB 2 4 2020
  1
                                                    Sherri 1:1 C
  2                                                 By         NI WA.ftriWm' Dry*
  3                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
  4                             FOR THE COUNTY OF LOS ANGELES
  5
      IN RE PERSONAL INJURY                          ) CASE NO.:
  6
      COURT ("PI couRr') PROCEDURES
  7   SPRING STREET COURTHOUSE                       ) FIRST AMENDED STANDING ORDER
      (El-Ph,CTIVE FEBRUARY 24, 2020)                ) RE: PERSONAL INJURY PROCEDURES
  8                                                  ) AT THE SPRING STREET COURTHOUSE
  9
10
11                ALL HEARINGS ARE SET IN THE DEPARTMENT AS
                  REFLECTED IN THE NOTICE OF CASE ASSIGNMENT
12
                  FINAL STATUS CONFERENCE:
13
14                           DATE:                                       AT 10:00 A.M.

15                TRIAL:
16                           DATE:                                        AT 8:30 A.M.
17
                  OSC RE DISMISSAL
18                (CODE CIV. PROC., § 583.210):
19
                             DATE:                                        AT 8:30 A.M.
20
21          TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

22          Pursuant to the California Code of Civil Procedure ("C.C.P."), the California Rules of
23    Court ("C.R.C.") and the Los Angeles County Court Rules ("Local Rules"), the Los Angeles
24    Superior Court ("LASC" or "Court") HEREBY AMENDS AND SUPERSEDES THE
25    SEPTEMBER 26, 2019 STANDING ORDER AND, GENERALLY ORDERS AS FOLLOWS
26    IN THIS AND ALL OTHER GENERAL JURISDICTION PERSONAL INJURY ("PI")
27    ACTIONS FILED IN THE CENTRAL DISTRICT.
28


                                                Page 1 of 7

             First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 13 of 36 Page ID #:21



                                                                                        2020-SJ-002-00



  1   1.      To ensure proper assignment to a PI Court, plaintiff(s) must carefully fill out the Civil
  2    Case Cover Sheet Addendum (form LACIV 109). The Court defines "personal injury" as: "an
  3    unlimited civil case described on the Civil Case Cover Sheet Addendum and Statement of
  4    Location (LACIV 109) as Motor Vehicle-Personal Injury/Property Damage/Wrongful Death;
  5    Personal Injury/Property Damage/Wrongful Death-Uninsured Motorist; Product Liability
  6    (other than asbestos or toxic/environmental); Medical Malpractice-Physicians & Surgeons;

  7    Other Professional Health Care Malpractice; Premises Liability; Intentional Bodily
  8    Injury/Property Damage/Wrongful Death; or Other Personal Injury/Property Damage/Wrongful
  9    Death. An action for intentional infliction of emotional distress, defamation, civil
 10    rights/discrimination, or malpractice (other than medical malpractice), is not included in this
 11    definition. An action for injury to real property is not included in this definition" (Local Rule
 12    2.3(a)(1) (A)).
 13          Consistent with Local Rule 2.3(a)(1)(A), the Court will assign a case to the PI Courts if
 14   plaintiff(s) checks any of the following boxes in the Civil Case Cover Sheet Addendum:
 15                  ❑    A7100 Motor Vehicle — Personal Injury/Property Damage/Wrongful Death
 16                  ❑    A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured
 17                       Motorist
 18                  ❑    A7260 Product Liability (not asbestos or toxic/environmental)
 19                  ❑    A7210 Medical Malpractice — Physicians & Surgeons
 20                  ❑    A7240 Medical Malpractice — Other Professional Health Care Malpractice
 21                  ❑    A7250 Premises Liability (e.g., slip and fall)
 22                  ❑    A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
 23                       assault, vandalism etc.)
 24                  ❑    A7220 Other Personal Injury/Property Damage/Wrongful Death
 25          The Court will not assign cases to the PI Courts if plaintiff(s) checks any boxes elsewhere
 26   in the Civil Case Cover Sheet Addendum (any boxes on pages two and three of that form).
 27          The Court sets the above dates in this action in the PI Court as reflected in the Notice of
 28   Case Assignment at the Spring Street Courthouse, 312 North Spring Street, Los Angeles, CA


                                                 Page 2 of 7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 14 of 36 Page ID #:22



                                                                                           2020-SJ-002-00



  1 90012 (C.R.C. Rules 3.714(b)(3), 3.729).
  2   FILING OF DOCUMENTS
  3   2.      With the exception of self-represented litigants or parties or attorneys that have obtained
  4   an exemption from mandatory electronic filing, parties must electronically file documents.

  5   Filings are no longer accepted via facsimile. The requirements for electronic filing are detailed
  6   in the Court's operative General Order Re Mandatory Electronic Filing for Civil, available online
  7   at www.lacourt.org (link on homepage).
  8   SERVICE OF SUMMONS AND COMPLAINT
  9   3.      Plaintiff(s) shall serve the summons and complaint in this action upon defendant(s) as
 10   soon as possible but no later than three years from the date when the complaint is filed
 11   (C.C.P. § 583.210, subd. (a)). On the OSC re Dismissal date noted above, the PI Court will
 12   dismiss the action and/or all unserved parties unless the plaintiff(s) shows cause why the action
 13   or the unserved parties should not be dismissed (C.C.P. ** 583.250; 581, subd. (b)(4)).
 14   4.     The Court sets the above trial and final status conference ("FSC") dates on the condition
 15   that plaintiff(s) effectuate service on defendant(s) of the summons and complaint within six
 16   months of filing the complaint.
 17   5.     The PI Court will dismiss the case without prejudice pursuant to Code of Civil Procedure
 18   * 581 when no party appears for trial.
 19   STIPULATIONS TO CONTINUE TRIAL
 20   6.     Provided that all parties agree (and there is no violation of the "five-year rule" (C.C.P.
 21   § 583.310)), the parties may advance or continue any trial date in the PI Courts without showing

 22   good cause or articulating any reason or justification for the change. To continue or advance a
 23   trial date, the parties (or their counsel of record) should jointly execute and submit a Stipulation
 24   to Continue Trial, FSC and Related Motion/Discovery Dates (form LAC1V CTRL-242, available
 25   on the court's website, Personal Injury Court link). The PI Courts schedule FSCs at 10:00 a.m.,
 26   eight court days before the trial date. Parties seeking to continue the trial and FSC dates shall
 27   file the stipulation at least eight court days before the FSC date. Parties seeking to advance the
 28   trial and FSC dates shall file the stipulation at least eight court days before the proposed advanced


                                                  Page 3 of 7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 15 of 36 Page ID #:23



                                                                                        2020-:SJ-002-0



  1 FSC date (C.C.P. § 595.2; Govt. Code § 70617, subd. (c)(2)). In selecting a new trial date,
  2   parties should avoid setting on any Monday, or the Tuesday following a court holiday. Parties
  3   may submit a maximum of two stipulations to continue trial, for a total continuance of six
  4   months. Subsequent requests to continue trial will be granted upon a showing of good cause by
  5   noticed motion. This rule is retroactive so that any previously granted stipulation to continue
  6   trial will count toward the maximum number of allowed continuances.
  7   NO CASE MANAGEMENT CONFERENCES
  8   7.     The PI Courts do not conduct case management conferences. The parties need not file a
  9   Case Management Statement.
 10   LAW AND MOTION
 11   8.     Any and all electronically-filed documents must be text searchable and bookmarked.
 12   (See operative General Order re Mandatory Electronic Filing in Civil).
 13   COURTESY COPIES REQUIRED
 14   9.     Pursuant to the operative General Order re Mandatory Electronic Filing, courtesy
 15   copies of certain documents must be submitted directly to the PI Court courtrooms at the
 16   Spring Street Courthouse. The PI Courts also strongly encourage the parties filing and
 17   opposing lengthy motions, such as motions for summary judgment/adjudication, to submit one
 18   or more three-ring binders organizing the courtesy copy behind tabs. Any courtesy copies of
 19   documents with declarations and/or exhibits must be tabbed (C.R.C. Rule 3.1110(f)). All
 20   deposition excerpts referenced in briefs must be marked on the transcripts attached as exhibits
 21   (C.R.C. Rule 3.1116(c)).
 22   RESERVATION HEARING DATE
 23   10.    Parties must reserve hearing dates for motions in the PI Courts using the Court
 24   Reservation System (CRS) available online at www.lacouri.org (link on homepage). After
 25   reserving a motion hearing date, the reservation requestor must submit the papers for filing with
 26   the reservation receipt number printed on the face page of the document under the caption and
 27   attach the reservation receipt as the last page. Parties or counsel who are unable to utilize the
 28   online CRS may reserve a motion hearing date by calling the PI courtroom, Monday through


                                                 Page 4 of 7

              First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 16 of 36 Page ID #:24



                                                                                           2020-SJ-002-00




  1    Friday, between 3:00 p.m. and 4:00 p.m.
  2    WITHDRAWAL OF MOTIONS
  3    11.    California Rules of Court, Rule 3.1304(b) requires a moving party to notify the court

  4    immediately if a matter will not be heard on the scheduled date. In keeping with that rule, the
  5    PI Courts require parties to comply with Code of Civil Procedure section 472(a) with regard to

  6    the amending of pleadings related to demurrers or motions to strike so that the PI Courts do not
  7    needlessly prepare tentative rulings for these matters.

  8    DISCOVERY MOTIONS
  9    12.    The purpose of an Informal Discovery Conference ("IDC") is to assist the parties to
 10    resolve and/or narrow the scope of discovery disputes. Lead trial counsel on each side, or another
 11.   attorney with full authority to make binding agreements, must attend in person. The PI judges
 12    have found that, in nearly every case, the parties amicably resolve disputes with the assistance
 13    of the Court.
 14    13.    Parties must participate in an IDC before a Motion to Compel Further Responses to
 15    Discovery will be heard unless the moving party submits evidence, by way of declaration, that
 16    the opposing party has failed or refused to participate in an IDC. Scheduling or participating in

 17    an IDC does not automatically extend any deadlines imposed by the Code of Civil Procedure for

 18    noticing and filing discovery motions. Ideally, the parties should participate in an IDC before a

 19    motion is filed because the DC may avoid the necessity of a motion or reduce its scope. Because

 20    of that possibility, attorneys are encouraged to stipulate to extend the 45 (or 60) day deadline for

 21    filing a motion to compel further discovery responses in order to allow time to participate in an

 22    IDC.
 23           If parties do not stipulate to extend the deadlines, the moving party may file the motion

 24    to avoid it being deemed untimely. However, the IDC must take place before the motion is

 25    heard so it is suggested that the moving party reserve a date for the motion hearing that is at least
 26    60 days after the date when the IDC reservation is made. Motions to Compel Further Discovery
 27    Responses are heard at 10:00 a.m. If the IDC is not productive, the moving party may advance
 28    the hearing on a Motion to Compel Further Discovery Responses on any available hearing date


                                                   Page 5 of 7

               First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 17 of 36 Page ID #:25



                                                                                          2020-SJ-002- 00




  1    that complies with the notice requirements of the Code of Civil Procedure.
  2    14.    Parties must reserve IDC dates in the PI Courts using CRS, which is available online at

  3    www.lacourt.org (link on homepage). Parties must meet and confer regarding the available dates

  4    in CRS prior to accessing the system. After reserving the IDC date, the reservation requestor

  5    must file and serve an Informal Discovery Conference Form for Personal Injury Courts (form

  6    LACK 239) at least 15 court days prior to the conference and attach the CRS reservation receipt
  7    as the last page. The opposing party may file and serve a responsive IDC form, briefly setting

  8    forth that party's response, at least ten court days prior to the IDC.

  9    15.    Time permitting, the PI Hub judges may be available to participate in IDCs to try to

 10    resolve other types of discovery disputes.
 11    EX PARTE APPLICATIONS
 12    16.    Under the California Rules of Court, courts may only grant ex parte relief upon a
 13    showing, by admissible evidence, that the moving party will suffer "irreparable harm,"

 14    "immediate danger," or where the moving party identifies "a statutory basis for granting relief

 15    ex parte" (C.R.C. Rule 3.1202(c)). The PI Courts have no capacity to hear multiple ex parte

 16    applications or to shorten time to add hearings to their fully booked motion calendars. The PI

 17    Courts do not regard the Court's unavailability for timely motion hearings as an "immediate

 18    danger" or threat of "irreparable harm" justifying ex parte relief. Instead of seeking ex pane
 19    relief, the moving party should reserve the earliest available motion hearing date (even if it is
 20    after the scheduled trial date) and file a motion to continue trial. Parties should also check

 23.   CRS from time to time because earlier hearing dates may become available as cases settle or

 22    hearings are taken off calendar.
 23    REQUEST FOR TRANSFER TO INDEPENDENT CALENDAR DEPARTMENT

 24    17.    Parties seeking to transfer a case from a PI Court to an Independent Calendar ("IC")

 25    Court shall file and serve the Court's "Motion/Opposition/Stipulation to Transfer Complicated

 26    Personal Injury Case to Independent Calendar Court" (form LAC1V 238, available on the Court's

 27    website under the PI Courts link). The PI Courts will transfer a matter to an IC Court if the case
 28    is not a "Personal Injury" case as defined in this Order, or if it is "complicated." In determining


                                                    Page 6 of 7

               First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 18 of 36 Page ID #:26



                                                                                           2020-SJ-002-00




  1 whether a personal injury case is "complicated" the PI Courts will consider, among other things,

  2    the number of pretrial hearings or the complexity of issues presented.
  3    18.       Parties opposing a motion to transfer have five court days to file an Opposition (using
  4    the same LACIV 238 Motion to Transfer form).
  5    19.      The PI Courts will not conduct a hearing on any Motion to Transfer to IC Court. Although
  6    the parties may stipulate to transfer a case to an Independent Calendar Department, the PI Courts
  7    will make an independent determination whether to transfer the case or not.
  8    FINAL STATUS CONFERENCE
  9    20.      Parties shall comply with the requirements of the PI Courts' operative Standing Order
 10    Re Final Status Conference, which shall be served with the summons and complaint.
 11.   JURY FEES
 12    21.      Parties must pay jury fees no later than 365 calendar days after the filing of the initial
 13    complaint (C. C. P. § 631, subd. (c)(2)).
 14    JURY TRIALS
 15    22.      The PI Courts do not conduct jury trials. On the trial date, a PI Court will contact the
 16    Master Calendar Court, Department One, in the Stanley Mosk Courthouse. Department One
 17    will assign cases for trial to dedicated Civil Trial Courtrooms and designated Criminal
 18    Courtrooms.
 19    SANCTIONS
 20    23.      The Court has discretion to impose sanctions for any violation of this general order
 21    (C.C.P. §§ 128.7, 187 and Gov. Code, § 68608, subd. (b)).
 22

 23
                  R, h .            a-09-0
 24    Dated:
                                                      SAMANTHA P. SSNER
 25
                                                      Supervising Judge of Civil Courts
 26

 27

28



                                                   Page 7 of 7

                First Amended Standing Order Re Personal Injury Procedures, Spring Street Courthouse
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 19 of 36 Page ID #:27




    1                                                                                                2020-SJ-004-0
                                                                             FILED
    2                                                                 Superior Court of California
                                                                        County of Los Angeles
    3                                                                      FEB 24 2020

    5

    6

    7                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
    8                  FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
    9

   10
        IN RE PERSONAL INJURY CASES                         ) THIRD AMENDED STANDING ORDER
   11   ASSIGNED TO THE PERSONAL INJURY                     ) RE: FINAL STATUS CONFERENCE,
        COURTS AT THE SPRING STREET                         ) PERSONAL INJURY ("Pr') COURTS
   12                                                       ) (Effective January 13, 2020)
        COURTHOUSE
                                                            )
   13

   14          The dates for Trial and the Final Status Conference ("FSC) having been set in this matter,

   15   the COURT HEREBY AMENDS AND SUPERSEDES ITS August 9, 2019 STANDING

   16   ORDER RE: FINAL STATUS CONFERENCE, PERSONAL INJURY ("PI") COURTS AND,

   17   GENERALLY ORDERS AS FOLLOWS IN THIS AND ALL OTHER GENERAL
   18   JURISDICTION PERSONAL INJURY ACTIONS:
   19

   20   1.     PURPOSE OF THE FSC
   21          The purpose of the FSC is to verify that the parties/counsel are completely ready to proceed
   22   with trial continuously and efficiently, from day to day, until verdict. The PI Courts will verify at the
   23   FSC that all parties/counsel have (1) prepared the Exhibit binders and Trial Document binders and (2
   24   met and conferred in an effort to stipulate to ultimate facts, legal issues, motions in limine, and the
   25   authentication and admissibility of exhibits.
   26   ///
   27   ///
   28   ///
                                                        Page 1 of 5

                   THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                            (Effective January 13, 2020)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 20 of 36 Page ID #:28




    1   2. TRIAL DOCUMENTS TO BE FILED
    2            At least five calendar days prior to the Final Status Conference, the parties/counsel shall serve
    3   and file the following Trial Readiness Documents:
    4           A. TRIAL BRIEFS (OPTIONAL)
    5            Each party/counsel may, but is not required to, file a trial brief succinctly identifying:
    6                      (1) the claims and defenses subject to litigation;
    7                      (2) the major legal issues (with supporting points and authorities);
    a                      (3) the relief claimed and calculation of damages sought; and
    9                      (4) any other information that may assist the court at trial.
   10           B. MOTIONS IN LIMINE
   11           Before filing motions in limine, the parties/counsel shall comply with the statutory notice
   12   provisions of Code of Civil Procedure ("C.C.P.") Section 1005 and the requirements of Los Angeles
   13   County Court Rule ("Local Rule") 3.57(a). The caption of each motion in limine shall concisely
   14   identify the evidence that the moving party seeks to preclude. Parties filing more than one motion in
   15   limine shall number them consecutively. Parties filing opposition and reply papers shall identify the
   16   corresponding motion number in the caption of their papers.
   17           C. JOINT STATEMENT TO BE READ TO THE JURY
   18           For jury trials, the parties/counsel shall work together to prepare and file a joint written
   19   statement of the case for the court to read to the jury (Local Rule 3.25(g)(4)).
   20           D. JOINT WITNESS LIST
   21           The parties/counsel shall work together to prepare and file a joint list of all witnesses that
   22   each party intends to call, excluding impeachment and rebuttal witnesses (Local Rule 3.25(g)(5)).
   23   The joint witness list shall identify each witness by name, specify which witnesses are experts,
   24   estimate the length of the direct, cross examination and re-direct examination (if any) of each, and
   25   include a total of the number of hours for all witness testimony. The parties/counsel shall identify all
   26   potential witness scheduling issues and special requirements. Any party/counsel who seeks to elicit
   27   testimony from a witness not identified on the witness list must first make a showing of good cause t
   28   the trial court.
                                                           Page 2 of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                             (Effective January 13, 2020)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 21 of 36 Page ID #:29




    1           E. LIST OF PROPOSED JURY INSTRUCTIONS
    2                   (JOINT AND CONTESTED)
    3           The parties/counsel shall jointly prepare and file a list of proposed jury instructions, organized
    4   in numerical order, specifying the instructions upon which all sides agree and the contested
    5   instructions, if any. The List of Proposed Jury Instructions must include a space by each instruction
    6   for the judge to indicate whether the instruction was given.
    7           F. JURY INSTRUCTIONS
    8                   (JOINT AND CONTESTED)
    9          The parties/counsel shall prepare a complete set of full-text proposed jury instructions, editing
   10   all proposed California Civil Jury Instructions and insert party name(s) and eliminate blanks,
   11   brackets, and irrelevant material. The parties/counsel shall prepare special instructions in a format
   12   ready for submission to the jury with the instruction number, title, and text only (i.e., there should be
   13   no boxes or other indication on the printed instruction itself as to the requesting party).
   14          G. JOINT VERDICT FORM(S)
   15          The parties/counsel shall prepare and jointly file a proposed general verdict form or special
   16   verdict form (with interrogatories) acceptable to all sides (Local Rule 3.25(g)(8)). If the
   17   parties/counsel cannot agree on a joint verdict form, each party must separately file a proposed
   18   verdict form.
   19          H. JOINT EXHIBIT LIST
   20          The parties/counsel shall prepare and file a joint exhibit list organized with columns
   21   identifying each exhibit and specifying each party's evidentiary objections, if any, to admission of
   22   each exhibit. The parties/counsel shall meet and confer in an effort to resolve objections to the
   23   admissibility of each exhibit.
   24          I.       PAGE AND LINE DESIGNATION FOR
   25                   DEPOSITION AND FORMER TESTIMONY
   26          If the parties/counsel intend to use deposition testimony or former trial testimony in lieu of
   27   any witness's live testimony, the parties/counsel shall meet and confer and jointly prepare and file a
   28   chart with columns for each of the following: 1) the page and line designations of the deposition or
                                                       Page 3 of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                             (Effective January 13, 2020)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 22 of 36 Page ID #:30




       former testimony requested for use, 2) objections, 3) counter-designations, 4) any responses thereto,
       and 5) the Court's ruling.
       3.     EVIDENTIARY EXHIBITS
              The parties/counsel shall jointly prepare (and be ready to temporarily lodge for inspection at
       the FSC) three sets of tabbed, internally paginated by document, and properly-marked exhibits,
       organized numerically in three-ring binders (a set for the Court, the Judicial Assistant and the
       witnesses). The parties/counsel shall mark all non-documentary exhibits and insert a simple written
       description of the exhibit behind the corresponding numerical tab in the exhibit binder. If the parties
       have a joint signed exhibit list and electronic copies of their respective exhibits, then the
       parties/counsel will not be required to produce exhibit binders at the FSC. However, the exhibit
       binders will be required by the assigned trial judge when the trial commences. In the absence of
       either a joint signed exhibit list or electronic copies, exhibit binders will be required to be produced
       by all parties/counsel at the FSC.
       4.     TRIAL BINDERS REQUIRED IN THE PI COURTS
              The parties/counsel shall jointly prepare (and be ready to temporarily lodge and include the
       following for inspection at the FSC) the Trial Documents consisting of conformed copies (if
       available), tabbed and organized into three-ring binders with a table of contents that includes the
       following:
              Tab A:          Trial Briefs (Optional)
              Tab B:          Motions in Limine
              Tab C:          Joint Statement to Be Read to the Jury
              Tab D:          Joint Witness List
              Tab E:          Joint List of Jury Instructions (identifying the agreed upon and contested
                              instructions)
              Tab F:          Joint and Contested Jury Instructions
              Tab G:          Joint and/or Contested Verdict Form(s)
              Tab H:          Joint Exhibit List


                                                        Page 4 of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                             (Effective January 13, 2020)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 23 of 36 Page ID #:31




    1            Tab I:         Joint Chart of Page and Line Designation(s) for Deposition and
    2                           Former Testimony
    3            Tab J:         Copies of the Current Operative Pleadings (including the operative complaint,
    4                           answer, cross-complaint, if any, and answer to any cross-complaint).
    5            The parties/counsel shall organize motions in limine (tabbed in numerical order) behind Tab
    6   B with the opposition papers and reply papers for each motion placed directly behind the moving
    7   papers. The parties shall organize proposed jury instructions behind Tab F, with the agreed upon
    a   instructions first in order followed by the contested instructions (including special instructions)
    9   submitted by each side.
   10   5.       FAILURE TO COMPLY WITH FSC OBLIGATIONS
   11            The court has discretion to require any party/counsel who fails or refuses to comply with this
   12   Amended Standing Order to Show Cause why the Court should not impose monetary, evidentiary
   13   and/or issue sanctions (including the entry of a default or the striking of an answer).
   14

   15

   16   Dated:   rif./b    ?-4.7 ;4849
                                                      SAMANTHA P. JESSP R
   17
                                                      Supervising Judge of Civil Courts
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                       Page 5 of 5

                    THIRD AMENDED ORDER RE FINAL STATUS CONFERENCE, PERSONAL INJURY COURTS
                                             (Effective January 13, 2020)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 24 of 36 Page ID #:32



                                                                                            2020-S3-003-00

                                                                     FILED
                                                             Superior Court of California
                                                               County of Los Angeles
  1
                                                                  FEB 2 4 2020
  2

  3

  4

  5                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
  6                             FOR THE COUNTY OF LOS ANGELES
  7
       IN RE PERSONAL INJURY CASES                   ) FIFTH AMENDED STANDING ORDER
  8
       ASSIGNED TO PERSONAL INJURY                   ) RE: MANDATORY SETTLEMENT
  9    COURTROOMS AT THE SPRING                      ) CONFERENCE
       STREET COURTHOUSE                             ) (Effective February 24, 2020)
 10

 11

 12    TO EACH PARTY AND TO THE ATTORNEY OF RECORD FOR EACH PARTY:

 13           Pursuant to California Code of Civil Procedure, the California Rules of Court and

 14    the Los Angeles Court Rules, the Los Angeles Superior Court ("Court") HEREBY

 15    AMENDS AND SUPERSEDES THE September 26, 2019 FOURTH AMENDED

 16    STANDING ORDER, AND THE COURT HEREBY ISSUES THE FOLLOWING FIFTH

 17    AMENDED STANDING ORDER:

 18           The Court orders the parties to participate in a Mandatory Settlement Conference

 19    ("MSC") supervised by a Personal Injury Court Judge and staffed by volunteer settlement

 20    attorneys from the American Board of Trial Advocates, the Association of Southern California

 21    Defense Counsel, and the Consumer Attorneys Association of Los Angeles.

 22           1. Plaintiff's counsel shall, within two (2) court days of the Court's order of an MSC,

 23              access the Consumer Attorneys Association of Los Angeles ("CAALA") website, at

 24              www.caala.org, and under "The LASC COURT CONNECTION" click on "LA

 25              Superior Court PI MSC (Parties)," to register and schedule a mutually agreed upon

 26              time for the MSC prior to the trial date.

 2'7          2. A mandatory settlement conference statement shall be served on all parties not less

 28              than five (5) court days before the scheduled MSC. Parties' counsel shall serve




                       FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 25 of 36 Page ID #:33



                                                                                        2020-SJ-003-00


  1                opposing counsel, CAALA at stuart@caala.orri, and the Court by email. Email
  2                addresses for the PI courtrooms can be found on the Court's website at
  3                www.lacourt.org, under "Division" go to "Civil", then go to "General Jurisdiction
  4                PI Court" then click on "PI Courtroom Email Addresses". CAALA will forward
                   the mandatory settlement conference statements to the settlement attorneys.
  5            3. Pursuant to California Rules of Court, Rule 3.1380(b) and Los Angeles Superior
  7               Court Rule 3.25(d), trial counsel, the parties and persons, including insurance
  8                company representatives with full settlement authority, must attend in person unless
  9                the settlement judge excuses personal appearance for good cause.
 10            4. If the case settles prior to the scheduled MSC, Plaintiff's counsel shall notify the
 11               specific Courtroom, forthwith, of such settlement by email and also CAALA by email
 12               to stuart@caala.org.
 13            5. Parties and counsel are ordered to appear in in the assigned Personal Injury
 14               Courtroom at the scheduled time and date of the MSC as selected by the parties'
 15               counsel.
 16            6. The Court has the discretion to require any party and/or counsel who fails or refuses
 17               to comply with this order to show cause why the Court should not impose monetary
 18               sanctions.
 19
 20
 21   Dated:    r40. M-) iii
                                                    SAMANTHA P. JESSNER
 22
                                                    Supervising Judge of Civil Courts
 23
 24
 25
 26
 27
 28


                                                           7


                        FIFTH AMENDED STANDING ORDER - MANDATORY SETTLEMENT CONFERENCE
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 26 of 36 Page ID #:34




                                   VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                      The Early Organizational Meeting Stipulation, Discovery
                                   Resolution Stipulation, and Motions in Limine Stipulation are
    Superior Court of California
    County of Los Angeles
                                   voluntary stipulations entered into by the parties. The parties
                                   may enter into one, two, or all three of the stipulations;
                                   however, they may not alter the stipulations as written,
     LAC BA                        because the Court wants to ensure uniformity of application.
    Los Angeles County
    Bar Association                These stipulations are meant to encourage cooperation
    Litigation Section

    Los Angeles County
                                   between the parties and to assist in resolving issues in a
    Bar Association Labor and
    Employment Law Section         manner that promotes economic case resolution and judicial
                                   efficiency.
             '11P•14204::14),
       II             t:, ,
                          1
                    Aitc•rit E
                                      The following organizations endorse the goal of
    Consumer Attorneys
    Association of Los Angeles
                                   promoting efficiency in litigation and ask that counsel
                                   consider using these stipulations as a voluntary way to
                                   promote communications and procedures among counsel
                                   and with the court to fairly resolve issues in their cases.

                                    +Los Angeles County Bar Association Litigation Section+
    Southern California
    Defense Counsel

                                                 • Los Angeles County Bar Association

            061 WWI.
     01.41,0.11
                                                 Labor and Employment Law Section*

    Association of
    Business Trial Lawyers
                                       *Consumer Attorneys Association of Los Angeles+


                                             *Southern California Defense Counsel*


                                            +Association of Business Trial Lawyers*

    California Employment
    Lawyers Association
                                         *California Employment Lawyers Association*


        LACIV 230 (NEW)
        LASC Approved 4-11
        For Optional Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 27 of 36 Page ID #:35




 NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                 STATE BAR NUMBER            Reserved for Clerk's Flo Stamp




           TELEPHONE NO.:                                  FAX NO. (Optional):
  E-MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:


 PLAINTIFF:


 DEFENDANT:


                                                                                            CASE NUMBER:
            STIPULATION — EARLY ORGANIZATIONAL MEETING

        This stipulation is intended to encourage cooperation among the parties at an early stage in
        the litigation and to assist the parties in efficient case resolution.

        The parties agree that:

        1. The parties commit to conduct an initial conference (in-person or via teleconference or via
            videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
            whether there can be agreement on the following:

              a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
                 amendment as of right, or if the Court would allow leave to amend, could an amended
                 complaint resolve most or all of the issues a demurrer might otherwise raise? If so, the parties
                 agree to work through pleading issues so that a demurrer need only raise issues they cannot
                 resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                 would some other type of motion be preferable? Could a voluntary targeted exchange of
                 documents or information by any party cure an uncertainty in the pleadings?

              b. Initial mutual exchanges of documents at the "core" of the litigation. (For example, in an
                 employment case, the employment records, personnel file and documents relating to the
                 conduct in question could be considered "core.' In a personal injury case, an incident or
                 police report, medical records, and repair or maintenance records could be considered
                 "co re.");

              c. Exchange of names and contact information of witnesses;

              d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
                 indemnify or reimburse for payments made to satisfy a judgment;

              e. Exchange of any other information that might be helpful to facilitate understanding, handling,
                 or resolution of the case in a manner that preserves objections or privileges by agreement;

              f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
                 phases of the case. Also, when and how such issues can be presented to the Court;

              g. Whether or when the case should be scheduled with a settlement officer, what discovery or
                 court ruling on legal issues is reasonably required to make settlement discussions meaningful,
                 and whether the parties wish to use a sitting judge or a private mediator or other options as
         LACIV 229 (Rev 02/15)
         LASC Approved 04/11              STIPULATION — EARLY ORGANIZATIONAL MEETING
         For Optional Use                                                                                                     Page 1 of 2
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 28 of 36 Page ID #:36




     SHORT TITLE:                                                                      CASE NUMBER:




                    discussed in the "Alternative Dispute Resolution (ADR) Information Package" served with the
                    complaint;

           h. Computation of damages, including documents, not privileged or protected from disclosure, on
              which such computation is based;

           i. Whether the case is suitable for the Expedited Jury Trial procedures (see information at
              www.lacourtorq under "Civil' and then under "General Information").

     2.             The time for a defending party to respond to a complaint or cross-complaint will be extended
                    to                         for the complaint, and                            for the cross-
                             (INSERT DATE)                                       (INSERT DATE)
                    complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
                    and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                    been found by the Civil Supervising Judge due to the case management benefits provided by
                    this Stipulation. A copy of the General Order can be found at www.lacourtorg under "Civil',
                    click on "General Information", then click on "Voluntary Efficient Litigation Stipulations".

     3.             The parties will prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                    and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                    results of their meet and confer and advising the Court of any way it may assist the parties'
                    efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                    the Case Management Conference statement, and file the documents when the CMC
                    statement is due.

     4.             References to "days" mean calendar days, unless otherwise noted. If the date for performing
                    any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                    for performing that act shall be extended to the next Court day

     The following parties stipulate:

     Date:


                       (TYPE OR PRINT NAME)                                       (ATTORNEY FOR PLAINTIFF)
     Date:


                       (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
     Date:


                       (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date:


                       (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date:


                       (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Date:


                       (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Date:

                       (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


      LACIV 229 (Rev 02/15)
      LASC Approved 04/11          STIPULATION — EARLY ORGANIZATIONAL MEETING                                 Page 2 of 2
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 29 of 36 Page ID #:37




 NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY'                 STATE BAR NUMBER           Resented far Clerk's ER Stamp




           TELEPHONE NO.:                                  FAX NO. (Optional):
  E-MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:

  PLAINTIFF:

  DEFENDANT:

                                                                                            CASE NUMBER:

                      STIPULATION — DISCOVERY RESOLUTION

        This stipulation is intended to provide a fast and informal resolution of discovery issues
        through limited paperwork and an informal conference with the Court to aid in the
        resolution of the issues.

        The parties agree that:

        1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
           the moving party first makes a written request for an Informal Discovery Conference pursuant
           to the terms of this stipulation.

        2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
           and determine whether it can be resolved informally. Nothing set forth herein will preclude a
           party from making a record at the conclusion of an Informal Discovery Conference, either
           orally or in writing.

        3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
           presented, a party may request an Informal Discovery Conference pursuant to the following
           procedures:

                    a. The party requesting the Informal Discovery Conference will:

                        i.     File a Request for Informal Discovery Conference with the clerk's office on the
                               approved form (copy attached) and deliver a courtesy, conformed copy to the
                               assigned department;

                       ii.     Include a brief summary of the dispute and specify the relief requested; and

                      iii.     Serve the opposing party pursuant to any authorized or agreed method of service
                               that ensures that the opposing party receives the Request for Informal Discovery
                               Conference no later than the next court day following the filing.

                    b. Any Answer to a Request for Informal Discovery Conference must:

                        i.      Also be filed on the approved form (copy attached);

                       ii.      Include a brief summary of why the requested relief should be denied;
         LACIV 036 (new)
         LASC Approved 04/11                     STIPULATION — DISCOVERY RESOLUTION
         For Optional Use                                                                                                  Page 1 of 3
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 30 of 36 Page ID #:38




     SHORT TITLE:                                                                  CASE NUMBER




                    iii.   Be filed within two (2) court days of receipt of the Request; and

                    iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                           method of service that ensures that the opposing party receives the Answer no
                           later than the next court day following the filing.

           c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
              be accepted.

           d. If the Court has not granted or denied the Request for Informal Discovery Conference
              within ten (10) days following the filing of the Request, then it shall be deemed to have
              been denied. If the Court acts on the Request, the parties will be notified whether the
              Request for Informal Discovery Conference has been granted or denied and, if granted,
              the date and time of the Informal Discovery Conference, which must be within twenty (20)
              days of the filing of the Request for Informal Discovery Conference.

           e. If the conference is not held within twenty (20) days of the filing of the Request for
              Informal Discovery Conference, unless extended by agreement of the parties and the
              Court, then the Request for the Informal Discovery Conference shall be deemed to have
              been denied at that time.

     4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
        without the Court having acted or (c) the Informal Discovery Conference is concluded without
        resolving the dispute, then a party may file a discovery motion to address unresolved issues.

     5. The parties hereby further agree that the time for making a motion to compel or other
        discovery motion is tolled from the date of filing of the Request for Informal Discovery
        Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
        filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
        by Order of the Court.

            It is the understanding and intent of the parties that this stipulation shall, for each discovery
            dispute to which it applies, constitute a writing memorializing a "specific later date to which
            the propounding [or demanding or requesting] party and the responding party have agreed in
            writing," within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
            2033.290(c).

     6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
        an order shortening time for a motion to be heard concerning discovery.

     7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
        terminate the stipulation.

      8. References to "days" mean calendar days, unless otherwise noted. If the date for performing
         any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
         for performing that act shall be extended to the next Court day.



     LACIV 036 (new)
     LASC Approved 04/11              STIPULATION — DISCOVERY RESOLUTION
     For Optional Use                                                                               Page 2 of 3
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 31 of 36 Page ID #:39




    SHORT TITLE:                                                     CASE NUMBER,




    The following parties stipulate:

    Date:
                   (TYPE OR PRINT NAME)                            (ATTORNEY FOR PLAINTIFF)
    Date:
                   (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
    Date:
                   (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
     Date:
                   (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
     Date:
                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR                           )
     Date:
                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR                           )
     Date:
                   (TYPE OR PRINT NAME)                    (ATTORNEY FOR                           )




     LAM 036 (new)
     LASC Approved 04111           STIPULATION — DISCOVERY RESOLUTION
     For Optional Use                                                                         Page 3 of 3
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 32 of 36 Page ID #:40




 NAME AND ADDRESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY:                 STATE BAR NUMBER                        Reserved lot Clerks He Stamp




           TELEPHONE NO.:                                  FAX NO. (Optional):
  E-MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:


  PLAINTIFF:


  DEFENDANT:


                                                                                                        CASE NUMBER'
                       INFORMAL DISCOVERY CONFERENCE
                 (pursuant to the Discovery Resolution Stipulation of the parties)
        1. This document relates to:
                    ❑          Request for Informal Discovery Conference
                    ❑          Answer to Request for Informal Discovery Conference
        2. Deadline for Court to decide on Request:                                          (insert date 10 calendar days following filing of
               the Request).
        3. Deadline for Court to hold Informal Discovery Conference:                                                 (insert date 20 calendar
               days following filing of the Request).
        4. For a Request for Informal Discovery Conference, briefly describe the nature of the
           discovery dispute, including the facts and legal arguments at issue. For an Answer to
           Request for Informal Discovery Conference, briefly describe why the Court should deny
           the requested discovery, including the facts and legal arguments at issue.




        LACIV 094 (new)
        LASC Approved 04/11
                                                 INFORMAL DISCOVERY CONFERENCE
        For Optional Use                   (pursuant to the Discovery Resolution Stipulation of the parties)
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 33 of 36 Page ID #:41




 NAME AND ADDRESS OF ATTORNEY OR PARTY VYTTHo UT ATTORNEY:                 STATE BAR NUMBER           Reserved for Clerk's Ffie Stamp




           TELEPHONE NO.:                                    FAX NO. (Optional):
  E-MAIL ADDRESS (Optional):
     ATTORNEY FOR (Name):
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:


  PLAINTIFF:


  DEFENDANT:


                                                                                              CASE NUMBER:
                STIPULATION AND ORDER — MOTIONS IN LIMINE


        This stipulation is intended to provide fast and informal resolution of evidentiary
        issues through diligent efforts to define and discuss such issues and limit paperwork.


         The parties agree that:

         1. At least       days before the final status conference, each party will provide all other
            parties with a list containing a one paragraph explanation of each proposed motion in
            limine. Each one paragraph explanation must identify the substance of a single proposed
            motion in limine and the grounds for the proposed motion.

         2. The parties thereafter will meet and confer, either in person or via teleconference or
            videoconference, concerning all proposed motions in limine. In that meet and confer, the
            parties will determine:

               a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                  stipulate, they may file a stipulation and proposed order with the Court.

               b. Whether any of the proposed motions can be briefed and submitted by means of a
                  short joint statement of issues. For each motion which can be addressed by a short
                  joint statement of issues, a short joint statement of issues must be filed with the Court
                  10 days prior to the final status conference. Each side's portion of the short joint
                  statement of issues may not exceed three pages. The parties will meet and confer to
                  agree on a date and manner for exchanging the parties' respective portions of the
                  short joint statement of issues and the process for filing the short joint statement of
                  issues.

         3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
            a short joint statement of issues will be briefed and filed in accordance with the California
            Rules of Court and the Los Angeles Superior Court Rules.



         LACIV 075 (new)
         LASC Approved 04)11                STIPULATION AND ORDER — MOTIONS IN LIMINE
         For Optional Use                                                                                                     Page 1 of 2
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 34 of 36 Page ID #:42




    SHORT TITLE:                                                  CASE NUMBER:




     The following parties stipulate:

     Date:
                                                     ➢
                   (TYPE OR PRINT NAME)                       (ATTORNEY FOR PLAINTIFF)
     Date:

                   (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
     Date:
                                                     ➢
                   (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
     Date:

                   (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
     Date:

                   (TYPE OR PRINT NAME)                  (ATTORNEY FOR
     Date:

                   (TYPE OR PRINT NAME)                  (ATTORNEY FOR
     Date:

                   (TYPE OR PRINT NAME)                  (ATTORNEY FOR



     THE COURT SO ORDERS.

       Date:
                                                                   JUDICIAL OFFICER




     LACIV 075 (new)
     LASC Approved 04/11      STIPULATION AND ORDER - MOTIONS IN LIMINE                  Page 2 of 2
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 35 of 36 Page ID #:43




                    Superior Court of California, County of Los Angeles



                          ALTERNATIVE              pispvT(REsppi:ti
                                         INF,O RMATION PACKAGE
 THE'PLAINTIFENIUST'SERVE
                       .  THIS ADR INFORMATION 'PACKAGEO UcliiPARMWITt
                                                                    A
          -

 tRpss,cOmP.!AINNT:hlost,§erye
 with the 'cross7complem



What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantages of ADR
    •    Saves Time: ADR is faster than going to trial.
    •    Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
    •    Keeps Control (with the parties): Parties choose their ADR•process and provider for voluntary ADR.
    •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
    •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
    •    No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR:

    1.   Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                 Mediation may be appropriate when the parties
                   • want to work out a solution but need help from a neutral person.
                   • have communication problems or strong emotions that interfere with resolution.
                 Mediation may not be appropriate when the parties
                   • want a public trial and want a judge or jury to decide the outcome.
                   • lack equal bargaining power or have a history of physical/emotional abuse.



   LASC CIV 271 Rev. 01/20
                                                                                                                          1
   For Mandatory Use
Case 2:21-cv-03268-JFW-KS Document 1-2 Filed 04/15/21 Page 36 of 36 Page ID #:44



                                        ovitOiafrange mediation in os Angeles Count

   Mediation for civil cases i s voluntary and parties            any mediator theyyuish Options include

                   he:OVIUMediatiOttry01. *:itteSOUrcelist
                    airPirtieS,agree.rio*diatiOn;.: eyplaYl,cohtacttheseNganizations,to: request a' es0Orrce. Lit.,
                    00.1Pfkiiiffik. nediatibriaf red Uced

               •     ADRServices, Inc. Case Manager Patileia                         -golo
                                eniOr; Case° anagernibinde4iiriiSidiiabin:01-0, 3.02
                                                                            infdOirtediaticia.kprR                476-9145
                        o    hliii*C(A7proVideS:,Mediatit*in:spersorf,-.

           These organizations cannot aoopt::010                                                            iScfet!p
   c   A
              Visitiwwwaacourt:ori?/ADR:Res Lrst for important information end FACfs before contacting thern,
              NOTE        prp66M;d6ei.:.ncifeCePi..:6irillii.-rat.,,r.iibli-ate:Or,:iiiiiall::elairrStaseS.

                ogAngelesC01.04i:piSpOteResphitlopregrams
                ttps
                                                                                                                -
                                                          otoiiro .06 at.ti*sp!;ing.,.,§treet:.., ,o0hposolimte civil
                         o-::.Free, day of -trial ri~ediations t                . 6i'ppoiritrhe'hf needelf.
                             o _;:Free orlow=cost mediations before e day, O .1r1.01
                             o'; For free or low'cost Online Dispute Resolution (OpR) :*pF1'one:prPrhrciteib4fae the
                                 day of trial visit
                                   tp:PWWmlacourtdiVisrcinismallclaims -pdf/OhlrneDispUtellesbIlitionFIVer-


                   adiatort:andApil arid Bar: orgaflizappriq tiliat,tprcOide me !atmn, mai/ ,beIfound orvthe internet




    3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
       person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
       trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
       information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

    4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
       date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
       make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
       a settlement. For information about the Court's MSC programs for civil cases, visit
       http://www.lacourt.org/division/civil/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                             2
